UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-13003 SILVERLEAF RESORTS, INC. (Exact name of registrant as specified in its charter) TEXAS 75-2259890 (State of incorporation) (I.R.S. Employer Identification No.) 1, SUITE 120 DALLAS, TEXAS75247 (Address of principal executive offices, including zip code) 214-631-1166 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 7, 2010, 37,938,919 shares of the registrant’s common stock, $0.01 par value, were outstanding. SILVERLEAF RESORTS, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 2 Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statement of Shareholders' Equity for the three months ended March 31, 2010 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4T. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 Signatures 26 1 Index PART I: FINANCIAL INFORMATION Item 1. Financial Statements SILVERLEAF RESORTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share amounts) (Unaudited) Three Months Ended March 31, Revenues: Vacation Interval sales $ $ Estimated uncollectible revenue ) ) Net sales Interest income Management fee income Other income Total revenues Costs and Operating Expenses: Cost of Vacation Interval sales Sales and marketing Operating, general and administrative Depreciation Interest expense and lender fees: Related to receivables-based credit facilities Related to other indebtedness Total costs and operating expenses Income before provision for income taxes Provision for income taxes ) ) Net income $ $ Basic net income per share $ $ Diluted net income per share $ $ Weighted average basic common shares Weighted average diluted common shares The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index SILVERLEAF RESORTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) March 31, December 31, ASSETS (Unaudited) Cash and cash equivalents (including from VIEs of $11 and $11, respectively) $ $ Restricted cash (including from VIEs of $17,489 and $18,903, respectively) Notes receivable, net of allowance for uncollectible notes of $90,338 and $94,585, respectively (including from VIEs of $189,605 and $204,813, respectively) Accrued interest receivable (including from VIEs of $2,162 and $2,427, respectively) Amounts due from affiliates (including from VIEs of ($220) and ($192), respectively) Inventories Land, equipment, buildings, and leasehold improvements, net Prepaid and other assets (including from VIEs of $9,748 and $9,420, respectively) TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Accounts payable and accrued expenses (including from VIEs of $20 and $22, respectively) $ $ Accrued interest payable (including from VIEs of $898 and $813, respectively) Unearned samplers Income taxes payable Deferred income taxes Notes payable and capital lease obligations (including from VIEs of $175,668 and $191,395, respectively) Senior subordinated notes Total Liabilities COMMITMENTS AND CONTINGENCIES (Note 9) SHAREHOLDERS' EQUITY Preferred stock, 10,000,000 shares authorized, none issued and outstanding - - Common stock, par value $0.01 per share, 100,000,000 shares authorized, 38,146,943 shares issued and 37,938,919 shares outstanding at March 31, 2010 and 38,146,943 shares issued and outstanding at December 31, 2009 Additional paid-in capital Retained earnings Treasury stock, at cost, 208,024 shares at March 31, 2010 and none at December 31, 2009 ) - Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The abbreviation "VIEs" above represents Variable Interest Entities. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index SILVERLEAF RESORTS, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (in thousands, except share amounts) (Unaudited) Common Stock Number of Additional Shares Par Paid-in Retained Treasury Stock Issued Value Capital Earnings Shares Cost Total January 1, 2010 $ $ $ - $ - $ Stock-basedcompensation - - 55 - - - 55 Treasury stock - ) ) Net income - March 31, 2010 $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index SILVERLEAF RESORTS, INC.
